Citation Nr: 0722915	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  00-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington


THE ISSUE

Entitlement to an increased rating for laxity of the right 
knee, currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 1999 rating 
decision, by the Houston, Texas, Regional Office (RO), which 
denied the veteran's claim for a rating in excess of 10 
percent for internal derangement of the right knee.  The 
veteran perfected a timely appeal to that decision.  In March 
2005, the claims folder was transferred to the VA Regional 
Office in Seattle, Washington.  By a rating action in May 
2005, the RO reduced the evaluation for right knee laxity 
from 10 percent to 0 percent, effective March 31, 2005.  

In a May 2006 decision, the Board restored the 10 percent 
evaluation for laxity of the right knee from March 31, 2005; 
that decision also granted a 10 percent rating for arthritis 
of the right knee based on limitation of flexion.  In May 
2006, the Board remanded the case to the RO for further 
evidentiary development on the issue of entitlement to a 
rating in excess of 10 percent for laxity of the right knee.  
Following the requested development, a supplemental statement 
of the case (SSOC) was issued in October 2006.  


FINDING OF FACT

Instability of the right knee is no more than mild.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
laxity of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002& Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic 
Code 5257 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his/her representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his/her possession that pertains to the 
claim, in accordance with 38 C.F.R. § 3.159(b) (1).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran in April 2004 was not given prior to 
the first RO adjudication of the claims, the notice was 
provided by the RO prior to the transfer and recertification 
of the veteran's case to the Board, and the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  That letter informed the veteran of what 
evidence was required to substantiate the claim, and of her 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in her possession to the RO.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish increased rating for laxity 
of the right knee, given that there has been a Board remand, 
and she has been provided all the criteria necessary for 
establishing higher ratings, and considering that the veteran 
is represented by a highly qualified veterans service 
organization, we find that any notice deficiencies are moot.  
See Conway v. Principi, 353 F.3d 1369, 1374 (2004), holding 
that the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."  

II.  Factual background.

A rating action in November 1982 granted service connection 
for postoperative residuals, internal derangement, right knee 
joint, evaluated as 20 percent disabling, effective August 6, 
1982.  Subsequently, in March 1987, the evaluation for the 
right knee disorder was reduced from 20 percent to 10 
percent.  

The veteran's claim for an increased rating for the residuals 
of internal derangement of the right knee (VA Form 21-4138) 
was received in August 1999.  Submitted in support of her 
claim were VA medical records, dated from July 1996 to May 
2001.  An urgent care note, dated March 6, 2000, revealed no 
obvious laxity in the knees; and, Lachman's test was 
negative.  The veteran underwent an orthopedic surgery 
consultation on August 9, 2000, which revealed minimal MCL 
laxity, positive Lachman's and anterior drawer tests.  The 
assessment was knee pain, with chronic anterior cruciate 
ligament and medial cruciate ligament tear.  

On the occasion of a VA examination in August 2000, the 
veteran complained of worsening pain in the right knee.  She 
also complained of instability, swelling and locking in the 
right knee.  On examination, she walked with a slow but non-
antalgic gait.  No effusion was noted.  She reported 
tenderness to palpation diffusely about the knee, but there 
was no evidence of effusion and there was no evidence of 
instability on anterior or posterior drawer or anterior 
Lachman's; however she did have some slight lateral 
subluxation with varus manipulation and she had some valgus 
pseudo laxity.  The pertinent diagnosis was degenerative 
joint disease, right knee, moderately severe with history of 
surgery in the service.  

On April 11, 2001, the veteran was seen at the Women's 
medicine clinic with complaints of chronic knee pain.  The 
veteran indicated that she has had a knee brace with only 
mild relief.  There was no obvious effusion in the knees or 
joints.  The assessment was history of degenerative joint 
disease of the knee, possibly severe.  During an orthopedic 
consultation in May 2001, she had no instabilities to 
anterior, posterior, medial or lateral for stressing.  She 
had negative McMurray's click test.  She also had some mild 
lateral joint line tenderness, mostly popliteal space pain.  
Her reflexes were nonexistent.  The examiner stated that he 
did not believe that the veteran's right knee was causing her 
symptoms.  

On the occasion of a VA examination in August 2001, it was 
noted that the veteran was able to walk without a limp.  
There was no effusion and no swelling in the right knee 
joint.  The medial and collateral ligaments were intact.  She 
had mild relative laxity of the right medial collateral 
ligament, secondary to mild joint narrowing.  Her muscle 
strength around the knees was normal.  The pertinent 
diagnosis was service-connected injury to the right knee with 
joint space narrowing and post-traumatic arthritis following 
meniscectomy of the right knee in service.  

The veteran was afforded another VA examination in February 
2004.  At that time, she complained of chronic knee pain; she 
reported using a brace on the right knee and a cane 
intermittently.  The veteran indicated that she only walks 
when she is able to be close to a wall, wearing her knee 
brace and/or using a cane, and/or with her husband by her 
side.  The right knee had no swelling, no nodular defects and 
no other abnormalities.  There was marked tenderness on range 
of motion of the right knee with fatigability to the right 
knee.  Lachman's, Drawer and McMurray's tests were all 
negative.  There was no significant laxity in the right knee.  
There was no loose motion and no instability noted.  The 
pertinent diagnosis was degenerative joint disease of the 
right knee with old surgical scarring from knee surgeries.  
The VA examiner noted that the veteran had complaints of her 
knee "buckling" two to three times weekly whenever she put 
weight on her leg; however, there was no instability noted on 
examination.  The examiner concluded that the instability may 
be due to discomfort.  

Yet another VA examination was conducted in March 2005, at 
which time the veteran complained of constant pain in the 
right knee.  She noted that all weight bearing activities 
cause increased pain in the knee.  The veteran indicated that 
being on her feet for more than five minutes caused increased 
pain and swelling.  She denied any locking, clicking or 
popping.  She denied any treatment since leaving service.  On 
examination, it was noted that the veteran walked with a very 
slight limp on the right leg.  She had no gross swelling or 
any deformities in the right knee.  She guarded with all 
movement, although there was no end point on the anterior 
drawer test or Lachman's.  She had no instability to varus 
and valgus stress testing at 0 and 30 degrees.  She had mild 
tenderness to palpation about the lateral joint line in the 
popliteal space laterally.  She had no medial joint line 
pain, and her peripatellar structures were only mildly tender 
transiently.  No intra-articular effusion was noted.  The 
pertinent diagnosis was right knee status post cartilage 
removal with muscle weakness and instability.  

The veteran was again examined by the VA in September 2006.  
At that time, she complained of pain across the anterior and 
lateral aspect of the right knee that she rated as a 5 on a 
regular basis, and with flare-ups it goes up to 6 or 7.  She 
also reported problems with swelling, popping, stiffness, 
lack of endurance, and the knee giving out on her.  The 
primary symptom with repetitive activity was pain.  She was 
limited in walking without a cane or walker to about 200 
feet, and then she had to stop because of pain.  With a 
walker, she was able to walk longer distances.  The veteran 
reported that it was difficult to do chores, and she is 
unable to stand or walk for long distances; however, she is 
able to take care of her activities of daily living.  On 
examination, she walked with a slight antalgic gait.  She did 
not have difficulty getting out of a chair and going up on a 
step with the right knee.  She had medial and lateral joint 
line tenderness and patellofemoral crepitus with pain.  There 
was no instability to varus, valgus, Lachman's and posterior 
drawer.  The pertinent diagnosis was right knee degenerative 
joint disease, moderate to severe.  The examiner indicated 
that pain was the veteran's primary symptom; he noted that 
the giving out symptoms were most likely secondary to pain 
and not due to any intrinsic instability.  He, therefore, 
classified that the veteran does not have significant 
subluxation or instability of the knee.  


III.  Legal Analysis.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2006).  In addition, a disability rating may require re- 
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential in determining the level of 
current impairment that the disability is considered in the 
context of the entire recorded history.  See 38 C.F.R. § 4.1 
(2006).  Finally, in cases where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2006).  After the evidence has been assembled, it is 
the Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2006).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

The veteran's right knee disorder has been assigned a 10 
percent evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 pertaining to instability or subluxation.  A 20 percent 
evaluation requires moderate instability or subluxation.  

After careful review of the evidentiary record, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted under the diagnostic code for instability of the 
knee.  The Board acknowledges that the veteran's right knee 
was injured in service, and that she underwent a surgical 
procedure as a result of the injury.  While the veteran has 
continuously complained of the right knee "going out" on 
her, the clinical findings show that the right knee is 
currently stable .A higher evaluation is not warranted under 
Diagnostic Code 5257, as there is no credible evidence that 
instability is more than mild.  On VA examination in August 
2000, there was no evidence of instability, but she did have 
some slight lateral subluxation with varus manipulation and 
she has some valgus pseudo laxity.  On examination in August 
2001, she was able to walk without a limp.  There as no 
effusion and no swelling.  The medial and lateral collateral 
ligaments were intact, but there was mild relative laxity of 
the right medial collateral ligament, secondary to mild joint 
narrowing.  No instability was noted on examination in 
February 2004.  She had no instability on examination in 
March 2005; however, she had mild tenderness to palpation 
about the lateral joint line.  Most recently, in September 
2006, a VA examination reported no instability to varus, 
valgus, Lachman's and posterior drawer.  In the absence of 
evidence demonstrating instability of the left knee, a higher 
rating under Diagnostic Code 5257 must be denied.  

The Board finds that the veteran is competent to report that 
she has instability.  However, her reports are far less 
credible than the repeated findings by skilled professionals 
that the knee is without instability or laxity.  The more 
probative evidence establishes that the veteran's disability 
does not approximate moderate instability or subluxation.  
Thus, an evaluation in excess of 10 percent is not warranted 
under Diagnostic Code 5257.  

The Board notes that the veteran asserts that the right knee 
instability condition is worse than contemplated by the 
assigned rating, and that she experiences pain and difficulty 
with activities.  However, while the Board has considered the 
veteran's lay assertions, they do not outweigh the competent 
medical evidence of record.  A competent medical expert makes 
this opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
stopped working solely due to the right knee instability.  
Additionally, there are no periods of hospitalization 
attributable to the right knee disability.  As such, this 
case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b).  

In summary, the Board has carefully reviewed the record and 
has concluded that a preponderance of the evidence is against 
the veteran's claim for a rating in excess of 10 percent for 
the laxity of the right knee.  The Board considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the claim is denied.  


ORDER

A rating in excess of 10 percent for laxity of the right knee 
is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


